[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                                JAN 26, 2007
                             No. 06-13878                     THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                       ________________________

                         Agency Nos. A79-512-799
                              A79-512-800

PABLO EMILIO TORRES,
VIRGINIA SILVA,

                                                                    Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                            (January 26, 2007)

Before BIRCH, WILSON and FAY, Circuit Judges.

PER CURIAM:
       Lead petitioner Pablo Emilio Torres, a native and citizen of Colombia,

petitions this Court on behalf of himself and his wife Virginia Silva, also a native

and citizen of Colombia, for review of the Board of Immigration Appeals’ (“BIA”)

affirmance of the immigration judge’s (“IJ”) decision denying his applications for

asylum and withholding of removal under the Immigration and Nationality Act

(“INA”), 8 U.S.C. §§ 1158, 1231, 8 C.F.R. § 208.16. Torres argues that substantial

evidence in the record supported his assertion that he suffered past persecution or

had a well-founded fear of future persecution in Colombia on account of his

membership in a social group and his political opinion. For the reasons set forth

more fully below, we deny Torres’s petition for review.

       Torres entered the United States on March 11, 2000 and his wife entered on

June 11, 2000 as visitors for pleasure. Torres and his wife had authorization to

remain until June 30, 2001 and September 10, 2000, respectively. The petitioners

remained beyond their authorized dates and the former Immigration and

Naturalization Service (“INS”) 1 issued them notices to appear, charging them with

removability pursuant to INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B).

       In the petitioners’ application for asylum and withholding of removal,

Torres indicated that he worked in Colombia as a general manager for

       1
        The INS was abolished on March 1, 2003, and replaced with the Department of Homeland
Security (“DHS”). See Homeland Security Act, Pub.L.No. 107-296 (Nov. 25, 2002), 116 Stat. 2135.
This case, however, was initiated while the INS was still in existence.
                                                2
“Cooperativa El Penol,” which was an institution that provided services to a labor

union. He stated that he was detained in roadblocks several times by the

Revolutionary Armed Forces of Colombia (“FARC”). He further related three

incidences of kidnapings: (1) the FARC kidnaped Torres’s co-workers and friends

in Medellin, Colombia; (2) the FARC kidnaped three more of Torres’s co-workers

between La Union and Mesopotamia, but Torres was in another vehicle and was

not kidnaped; and (3) Torres’s son was kidnaped for “a whole day” and was

released when the company for which his son worked paid a ransom. Torres also

stated that he received threatening phone calls from the FARC, moved three times

to avoid capture by the FARC, and constantly changed his vehicles and routes to

work. He stated that he “lived a nightmare between December 1999 and March

2000,” and further that, in March 2000, the FARC destroyed an electrical station

and killed the mayor of El Penol. Torres indicated that he had been a member of

“Cooperative ‘El Panol,’” which was an institution that gave assistance and

services to farm workers, and that he had suffered mistreatment as a result of his

membership in a particular social group and his political opinion.

      At the removal hearing, Torres testified that he worked for the “El Penyon

Cooperative” while in Colombia. Torres believed that his life was in danger

because he was threatened by the FARC on two occasions. On December 20,

1997, Torres’s car was broken into and documents were removed from it. Torres
                                          3
stated that “common criminals” committed the car robbery, but that the “common

criminals” were the armed branches of the FARC. He further testified that, on

August 2, 1999, the FARC destroyed an electrical station and on August 7, 1999,

the FARC killed the mayor of El Penyon. After that incident, a person in Torres’s

town warned him not to “stick [his] nose in this, if [he] want[ed] . . . to continue to

breath[e].” Torres stated that the person did not identify himself as a member of

the FARC or any other group, but that was the way that such groups operated.

      Torres further testified that 27 workers and 3 engineers went to repair the

damage done by the FARC’s destruction of the electrical station and they were all

kidnaped by the FARC. Torres knew that they had been kidnaped by the FARC

because the FARC “always rectify every time we have an action.” The next

incident that Torres experienced occurred in November of an unknown year.

Torres traveled through a roadblock at 5:00 am and the three engineers who

followed him encountered the roadblock at 8:30 am. The three engineers were

kidnaped from the roadblock, but Torres passed safely because he had “gone ahead

. . . and . . . was in a different car.” Torres also stated that, on January 20, 2000, he

was intercepted by four gunmen while driving in Colombia. The men tried to open

the door, blew their horn, and shouted that if they saw Torres in that area again, he

would “suffer an accident.” Thereafter, Torres moved to four different apartments

to avoid threatening phone calls that he received. Torres testified that he received
                                            4
two threatening phone calls and moved after each call. He also changed his

vehicles and driving routes. Torres stated that he believed the FARC wanted to kill

him because of his “ideas . . . and what [he] spoke,” and for his direct contact with

the peasants. On cross-examination, Torres testified that the car break-in occurred

a day after the assassination of the mayor of El Penyon, which Torres stated was in

August 1999.

       In support of his application, Torres submitted a copy of the police report

that he filed after the car break-in he suffered in 1997.2 According to the police

report, the thieves took numerous items from the car, including a check in Torres’s

name for one million pesos. Torres indicated in the report that there were no

witnesses to the crime and he did not specify whether he knew the identities of the

thieves.

       The government submitted the 2004 United States Department of State

Country Report on Human Rights Practices in Colombia (“Country Report”). The

Country Report indicated that the FARC were responsible for numerous civilian

deaths, kidnapings, and torture throughout Colombia. In 2004, most attacks on

infrastructure in Colombia affected roads, electrical towers, and oil pipelines. The

FARC also committed acts of violence against government officials, including the



       2
        Torres submitted various other documents not relevant to this appeal. (See AR at 158-73,
180-82).
                                              5
kidnaping and killing of several mayors. The Country Report further indicated that

union leaders and workers were also threatened and killed by paramilitary groups

in a “‘persistent climate of violence’ in the country.”

      The IJ denied the petitioners’ applications for asylum and withholding of

removal, but granted them voluntary departure with an alternate order of removal

to Colombia. In an oral decision, the IJ found that Torres did not provide a

credible or sufficient claim of past persecution or a well-founded fear of future

persecution on account of any statutorily protected ground. As support for the

adverse credibility finding, the IJ identified the following inconsistencies between

Torres’s asylum application form, his testimony, and his documentary evidence:

(1) Torres indicated in his asylum application that he had been detained at

roadblocks several times, but he testified only to one roadblock experience during

which he passed through the roadblock without being detained; (2) Torres did not

mention during his testimony that engineers or workers from his company had

been killed or that his son had been kidnaped, as he had stated in his asylum

application; (3) Torres’s asylum application did not include the car break-in

incident about which Torres testified; and (4) Torres testified that the car break-in

occurred around the same time as the assassination of the mayor of El Penyon, but

he submitted a police report of the break-in that was dated December 1997, his

application indicated that the assassination occurred in March 2000, and he
                                           6
testified on cross-examination that the assassination occurred in August 1999. The

IJ thus concluded that Torres failed to present a consistent, specific, or detailed

account of what happened to him in Colombia. The IJ also noted that Torres did

not provide any evidence that he was detained or harmed in any way by the

Colombian government or any group beyond the government’s control. (Id.).

       The IJ further found that, even assuming that Torres had presented credible

evidence of the harm he experienced in Colombia, Torres did not establish that he

was a member of any particular social group or that he had a particular political

opinion for which he experienced persecution. The IJ determined that, if Torres

was running from the conditions in his country, those conditions were generalized

throughout Colombia and were not unique to Torres or his family. The IJ therefore

denied Torres and his wife’s applications for asylum and withholding of removal.

       Torres appealed the IJ’s decision to the BIA, arguing that his testimony and

documentary evidence sufficiently established that he suffered past persecution and

had a well-founded fear of future persecution in Colombia on account of his

membership in a particular social group. Torres maintained that the FARC

harassed and threatened him due to his work with poor communities and his

political ideas.

       The BIA adopted and affirmed the IJ’s decision. Specifically, the BIA

found no error in the IJ’s determination that Torres had failed to establish his
                                           7
membership in a particular social group or that he was persecuted because of such

membership. The BIA also found that Torres’s arguments on appeal were

insufficient to demonstrate clear error in the IJ’s adverse credibility determination.

The BIA thus agreed with the IJ that Torres did not establish eligibility for asylum

or withholding of removal.

      Torres argues on appeal that the IJ erroneously denied him asylum or

withholding of removal. Torres maintains his case represents a case of persecution

on the basis of mixed motives because he was persecuted by the FARC due to his

work helping peasants and his imputed political opinion that he was against the

FARC. He asserts that the IJ erred in failing to evaluate his case under the mixed-

motives framework. He further contends that he presented clear evidence of the

past persecution he suffered in Colombia. As to the IJ’s determination that

Torres’s testimony and asylum application were inconsistent, Torres argues that

the IJ erred because Torres testified to two roadblock experiences, rather than only

one as the IJ found, and any inconsistencies were inconsequential.

      When the BIA issues a decision, we review only that decision, except to the

extent the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we

will review the IJ’s decision as well.” Id. Here, the BIA adopted the IJ’s

reasoning and included its own remarks. Thus, we review both the IJ’s and BIA’s
                                           8
decisions.

      To the extent that the IJ’s and the BIA’s decisions were based on legal

determinations, our review is de novo. D-Muhumed v. U.S. Attorney Gen., 388

F.3d 814, 817 (11th Cir. 2004). The IJ’s and BIA’s factual determinations are

reviewed under the substantial evidence test, and we “must affirm the BIA’s

decision if it is supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Al Najjar, 257 F.3d at 1283-84 (quotation omitted).

Therefore, a finding of fact will be reversed “only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal . . . .” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th

Cir. 2004) (en banc), cert. denied, 125 S.Ct. 2245 (2005); see also 8 U.S.C.

§ 1252(b)(4)(B) (“[T]he administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary . . .”).

Likewise, a credibility determination is reviewed under the substantial evidence

test, and “this [C]ourt may not substitute its judgment for that of the BIA with

respect to credibility findings.” D-Muhumed, 388 F.3d at 818.

      To establish eligibility for asylum, the petitioner has the burden of proving

that he is a “refugee,” which is defined as:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
                                           9
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion

8 U.S.C. §§ 1158(b)(1), 1101(a)(42)(A); see also Forgue v. U.S. Attorney Gen.,

401 F.3d 1282, 1286 (11th Cir. 2005). If the petitioner establishes past

persecution, there is a rebuttable presumption that the petitioner has a well-founded

fear of future persecution. 8 C.F.R. § 208.13(b)(1). However, where the petitioner

cannot demonstrate past persecution, he may establish a well-founded fear of

future persecution by showing that his “fear of persecution is subjectively genuine

and objectively reasonable.” Al Najjar, 257 F.3d at 1289. “The subjective

component is generally satisfied by the applicant’s credible testimony that he or

she genuinely fears persecution. . . . In most cases, the objective prong can be

fulfilled either by establishing past persecution or that he or she has a good reason

to fear future persecution.” Id. (citation and quotation omitted).

      However, the petitioner’s past persecution or well-founded fear of future

persecution must be on account of a protected activity. See Forgue, 401 F.3d at

1286. “In order to demonstrate a sufficient connection between future persecution

and the protected activity, an alien is required to present specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution on

account of such a protected activity.” Id. (quotation omitted) (emphasis in
                                           10
original). “Thus, evidence that either is consistent with acts of private violence or

the petitioner’s failure to cooperate with guerillas, or that merely shows that a

person has been the victim of criminal activity, does not constitute evidence of

persecution based on a statutorily protected ground.” Ruiz v. U.S. Att’y Gen., 440

F.3d 1247, 1258 (11th Cir. 2006).

      “The testimony of an applicant, if found to be credible, is alone sufficient to

establish” eligibility for asylum. Id. at 1287 (citing, inter alia, 8 C.F.R.

§§ 208.13(a), 208.16(b), which, respectively, refer to asylum and withholding of

removal). Indications of reliable testimony include consistency on direct

examination, consistency with the written application, and the absence of

embellishment as the applicant repeatedly recounts his story. See In re B-, 21 I&N

Dec. 66, 70 (BIA 1995) (persuasive authority); see also Dalide v. U.S. Attorney

Gen., 387 F.3d 1335, 1343 (11th Cir. 2004) (affirming the BIA’s adverse

credibility determination, which was based upon its finding that the applicant’s

testimony conflicted with his answers to interrogatories, affidavit, deposition, and

other documentary evidence). Although uncorroborated but credible testimony

may be sufficient to sustain an applicant’s burden of proving eligibility for asylum,

“[t]he weaker an applicant’s testimony, however, the greater the need for

corroborative evidence.” Yang v. U.S. Attorney Gen., 418 F.3d 1198, 1201 (11th

Cir. 2005). The IJ must make “clean determinations of credibility.” Id. (quotation
                                           11
omitted). Further, “an adverse credibility determination does not alleviate the IJ’s

duty to consider other evidence produced by an asylum applicant,” and the IJ must

provide “specific, cogent reasons” for her credibility finding. Forgue, 401 F.3d at

1287. Nevertheless, when the IJ enumerates an applicant’s inconsistencies and is

supported by the record, “we will not substitute our judgment for that of the IJ with

respect to its credibility findings.” D-Muhumed, 388 F.3d at 819.

      To establish eligibility for withholding of removal, the petitioner must meet

a standard more stringent than the “well-founded fear” asylum standard, and “show

that h[is] life or freedom would ‘more likely than not’ be threatened upon return to

h[is] country because of, among other things, his political opinion.” Huang v. U.S.

Attorney Gen., 429 F.3d 1002, 1010-11 (11th Cir. 2005) (citing Mendoza v. U.S.

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) and INA § 241(b)(3)(A), 8

U.S.C. § 1231(b)(3)(A)). Thus, an applicant who is unable to meet the standard for

asylum is also unable to meet the more stringent standard for withholding of

removal. Huang, 429 F.3d at 1011 (citing Al Najjar, 257 F.3d at 1292-93).

      In Torres’s case, the IJ first found his claim of persecution incredible, and

second found that, even assuming Torres’s claims of the harm he suffered were

credible, they did not establish that he suffered past persecution or that he had a

well-founded fear of future persecution on account of a statutorily protected

ground. Substantial evidence in the record supports both of the IJ’s findings. As
                                          12
to the adverse credibility determination, there were several inconsistencies between

Torres’s asylum application, documentary evidence, and testimony in the record.

First, Torres omitted from his asylum application the following incidents to which

he testified at his hearing: (1) the car break-in and robbery that he suffered in

December 1997; (2) the threat from an unidentified individual that Torres should

not “stick [his] nose in this, if [he] want[ed] . . . to continue to breath[e];” and

(3) the threat from the four gunman who approached Torres while he was driving.

Second, Torres detailed the following facts in his asylum application, but made no

mention of them during his testimony: (1) that his son was kidnaped by the FARC,

detained for an entire day, and was released when his son’s company paid a

ransom; and (2) that his co-workers were not only kidnaped, but some were killed.

Finally, the number of roadblocks in which Torres was detained, or whether he was

detained at all, is unclear because he indicated in his application that he was

detained in several roadblocks, but he testified in detail to one roadblock at which

he was not detained. Given the many omissions and discrepancies in the record,

substantial evidence supports the IJ’s adverse credibility finding.

       Furthermore, assuming without deciding - as did the IJ - that the incidents

that Torres detailed actually occurred, Torres failed to establish that he was

persecuted on account of his membership in a social group or his political opinion.

Torres argues that he was persecuted because he helped the poor people of
                                            13
Colombia and the FARC believed he possessed an adverse political opinion to their

own. However, Torres did not provide proof of membership in any particular

social group or political party, or any other evidence that the FARC harmed or

threatened him due to his social membership or political opinion. Moreover, there

is no evidence in the record that Torres suffered unique persecution by the FARC,

as opposed to generalized harassment that can be suffered by any Colombian. See

Ruiz, 440 F.3d at 1258 (“evidence that either is consistent with acts of private

violence or the petitioner’s failure to cooperate with guerillas, or that merely shows

that a person has been the victim of criminal activity, does not constitute evidence

of persecution based on a statutorily protected ground”). Thus, substantial

evidence supports the IJ’s second finding that Torres failed to demonstrate that he

suffered past persecution or had a well-founded fear of future persecution on

account of a statutorily protected ground.

      With regard to Torres’s argument that he was also eligible for withholding

of removal, that argument is without merit. As noted above, the standard for

eligibility for withholding of removal is more stringent than that for asylum. See

Huang, 429 F.3d at 1010-11. Here, Torres did not demonstrate his eligibility for

asylum because he did not credibly establish that he suffered past persecution or

had a well-founded fear of future persecution on account of a protected ground. As

such, Torres also cannot demonstrate that his life or freedom would more likely
                                          14
than not be threatened upon his return to Colombia because of his membership in a

particular social group or his political opinion. See Huang, 429 F.3d at 1011

(explaining that an applicant who is unable to meet the standard for asylum is also

unable to meet the more stringent standard for withholding of removal).

      For all the foregoing reasons, the IJ’s finding that Torres did not credibly

establish his eligibility for asylum or withholding of removal on account of a

statutorily protected ground is supported by substantial evidence in the record.

Accordingly, his petition for review is

      DENIED.




                                          15